Detailed Action

1. This Office Action is submitted in response to the Application filed 9-18-2020, wherein claims 1-15 have been canceled and claims 16-35 have been added per the preliminary amendment filed 1-28-2021. Claims 16-35 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the instant application are broader than the patented claims. For example, combined claims 16-19 in the instant application disclose all the limitations of patented claim 1.
For example, claim 16 of the instant application discloses a charged particle beam system comprising: an adjustable aperture configured to allow a charged particle beam to pass therethrough, the adjustable aperture being changeable to provide a selected aperture size; and a controller configured to: control the charged particle beam system to provide the charged particle beam in a first mode in which the charged particle beam passes through the adjustable aperture at a first aperture size and is incident on a sample at a first current level; and control the charged particle beam system to provide the charged particle beam in a second mode in which the charged particle beam passes through the adjustable aperture at a second aperture size and is incident on the sample at a second current level.
Patented claim 1 discloses all of the limitations of claim 16 above with the following additional underlined limitations; control the charged particle beam system to emit the charged particle beam in a first mode in which the charged particle beam passes through the adjustable aperture at a first aperture size and is incident on a sample at a first current level and the charged particle beam incident on the sample is defocused so as to flood a region on a surface of the sample with charged particles of the charged particle beam; control the charged particle beam system to emit the charged particle beam in a second mode in which the charged particle beam passes through the adjustable aperture at a second aperture size and is incident on the sample at a second current level and the charged particle beam incident on the sample is focused to the surface of the sample;  and switch the charged particle beam system between the first mode and the second mode.
The additional limitations of patented claim 1 shown above, not included in instant claim 16, are provided in claims 17-19 of the instant application.
Thus all the limitations of patented claim 1 are provided in combined claims 16-19 of the instant application 
One of ordinary skill in the art would recognize that all the structural elements of the claims in the instant application are obviously disclosed in the claims of USPN 10,784,077
Therefore it would have been obvious to one of ordinary skill in the art that the structural elements of the instant application are disclosed in the claims of USPN 10,784,077.   

Except for the double patenting rejection outlined above, no other prior art was found to disclose or make obvious the key features of the applicant's invention.


Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.

PJ
July 28, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881